DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 01/31/2021.
Claims 1, 3-7, 11-14, and 16-19 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 2, filed 01/31/2021, with respect to the specification objections have been fully considered and are persuasive.  The objections of specification paragraphs 37 and 42 have been withdrawn. 
Applicant’s arguments, see page 11, filed 01/31/2021, with respect to the drawing objections have been fully considered and are partially persuasive.  The objections of drawings of element 200 in Fig. 2 and the objections to the descriptions inside block 418 in Fig. 4 and 602 in Fig. 6 have been withdrawn. The objection for the drawings not including reference character “200i” found in the specification is also withdrawn. However, the amended drawings do not correct the objections concerning reference character “200j” not appearing in the drawings and reference characters “410”, “918”, and “1100” not appearing in the amended specification. Therefore, the objections regarding “200j”, “410”, “918”, and “1100” are maintained.
As discussed below, Examiner believes some further amendments to the specification can overcome these objections.
Applicant’s arguments, see page 12, filed 01/31/2021, with respect to the objections to claims 3, 6, 12 and 17 have been fully considered and are persuasive.  The objections to these claims have been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 01/31/2021, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 7, 14 and 19 have been fully considered and are persuasive. The claims have been amended to remove processing the user information in response to determining that the item is available to ship to the secondary location, which was the limitation at issue in the rejections. The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of these claims presented in the 10/30/2020 Office Action have been withdrawn.
Examiner would like to note however, that the amendment to 7, 14 and 19 creates new 112(a) rejections that will be discussed below.
Applicant’s arguments, see page 13, filed 01/31/2021, with respect to the 35 U.S.C. 112(b) rejection of claim 6 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claim 6 has been withdrawn.
Applicant’s arguments, see pages 13-16, filed 01/31/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered and are persuasive. Particularly, the amended independent claims integrate the Certain Methods of Organizing Human Activity judicial exception into a practical application. The application program comprising a natural language processor determining, based on user information, alternate delivery locations for an item requested by a user amounts to more than mere instructions to apply natural language processing to an abstract idea because the additional elements apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, the claims are not directed toward a judicial exception and therefore patent eligible via Pathway B per MPEP 2106.04 (II). The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1, 3-20 have been considered but are moot because the new ground of rejection does not rely on any 
Particularly, Stevens et al. (U.S. Pre-Grant Publication No. 2015/0193724, hereafter known as Stevens) paragraph [0039] is not relied upon to teach “receiving, from an application program deployed at the user computer over the network, a secondary location where the user will travel and a travel time period the user will be at the secondary location, wherein the application program includes a natural language processor (NLP) module to process user information accessible through the user computer to determine user travel plans to the secondary location geographically separate from a primary location of the user and the travel time period the user will be at the secondary location” and [0055] is not relied upon to teach “determining whether an expected delivery date of the item to the secondary location is within the travel time period; in response to determining that the expected delivery date of the item is within the travel time period performing”.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, as discussed above new art is relied upon to teach the amendments added to claim 1.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200j.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Examiner believes Applicant intended the element 200j found in paragraph [0033] to be 200i.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 410, 918, and 1100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Based on the specification, Examiner believes Applicant intended to include reference character 410 in paragraph [0033] and reference character 918 in paragraph [0042].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Based on original claims 7, 14, and 19, Examiner believes Applicant intended the amended claims to read “determining whether the item is unavailable to ship to the primary location; and determining whether the item is available to ship to the secondary location in response to determining that the item is unavailable to ship to the primary location” (emphasis 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (U.S. Pre-Grant Publication No. 2015/0193724, hereafter known as Stevens) in view of Zamer (U.S. Pre-Grant Publication No. 2015/0046365, hereafter known as Zamer) and Smith et al. (U.S. Pre-Grant Publication No. 2013/0297551, hereafter known as Smith).
Regarding independent claim 1, Stevens teaches the following limitations:
A computer program product for providing location information for item delivery at a fulfilment system in communication with a user computer over a network, wherein the computer program product comprises a computer readable storage medium at the fulfilment system having program instructions embodied therewith that when executed cause operations (Fig. 1 elements 128 system memory and program modules 142 as well as [0023] "Memory 128 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of the 
the operations comprising: receiving a request for an item from a user of the user computer; ([0034] "An order and delivery system communicates across a network with a user system for allowing user (also referred to herein as a customer) to order products for delivery.")
determining a secondary attribute of the item associated with the secondary location; (see Fig 3, element 329 Value Management System and [0041] "value management system can then rank the lockers based on several weighted criteria to determine the greatest value to the user... This includes the costs of any special packaging and delivery requirements...any savings from delivering multiple packages to the same customer at the same location, the cost model for each locker, etc.")
and generating, in a graphical user interface, graphical elements visually representing a first attribute of the primary location, the determined secondary attribute (see Fig. 4B and [0051] "The ranking of lockers is shown in window or pop-up box 450 which allows the customer to select one of the lockers for delivery…Cost differentials between the lockers may also be shown.")
and computer commands to invoke a workflow to deliver the item to at least one of the primary location and the secondary location in response to determining that the expected delivery date falls  (see [0063] "when the user provides a selection, the delivery is scheduled including reserving space on the delivery vehicle on the delivery date.")
and transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface (see Fig. 3 and [0035] “User interface 310 communicates with user system 370 across network 360. User interface 310 also communicates with delivery recommendation system 320 in providing information about shipping locations to user 390” and [0048] “FIG. 4B is a diagram of a user interface for displaying and choosing from the ranked delivery locations in which various embodiments may be implemented.”)
Stevens further teaches determining a primary location for a user (see Fig. 3 element 349 Customer Preferences/History and [0046] "Customer preferences/history includes a variety of information about the user…the user may prefer that the product be delivered prior to 5 p.m. to a locker navigationally proximate to a route between the user's place of business and home. This may be a specific location such as near a grocery store or any location conveniently near the expected travel route."). Stevens further teaches that the last three paragraphs of claim 1 as taught above are performed in response to determining that the locker(s) “are identified where a delivery can occur prior to the customer being in the area of the locker” in [0058]. Stevens also teaches processing user information in a data source to determine whether the user has travel plans to a secondary location (e.g. coffee shop and lunch in Fig. 4A) other than the primary location for a travel time period that includes an expected delivery date of the item to the secondary location in [0039 and [0055]. However, as Stevens is directed towards travel on a daily level, Stevens does not explicitly teach the expected delivery date of the item within the travel time period the user will be at the second location. Stevens does not teach receiving a secondary location from an application deployed at the user computer, the application including a natural language processing module to process user information accessible through the user computer. However, Zamer teaches:
receiving, from an application program deployed at the user computer over the network, a secondary location where the user will travel and a travel time period the user will be at the secondary location (see [0016] "The one or more clients may include users that 
wherein the application program  process user information accessible through the user computer to determine user travel plans to the secondary location geographically separate from a primary location of the user and the travel time period the user will be at the secondary location (see [0042] "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long. For example, the user may use another social network service to "check-in" at a hotel or restaurant. The distance between the hotel or restaurant checked-in and the typical shipping delivery address of the user is computed to determine whether the distance exceeds a threshold distance (e.g., more than 100 miles away from home). If the location of the user exceeds the threshold distance, the user may be deemed to be out of town.”)
determining whether an expected delivery date of the item to the secondary location is within the travel time period (see [0046] “a user of the marketplace application 120 places an order for an item on Monday” and [0048] "The shipping delivery location analysis module 304 determines from a travel itinerary communication to the user that the user will be in Hawaii until Sunday. Furthermore, the shipping delivery location analysis module 304 determines that it takes three days for the item to be delivered to Hawaii and two days for the item to be delivered at the default shipping delivery address (e.g., home) of the user. As such, the shipping delivery location service module 306 may suggest to the marketplace application 120 that the item be delivered at the address of the hotel where the user is staying in Hawaii. If the user were to place the order with the shipping delivery address as the address of the hotel in Hawaii, the user would receive the item on Wednesday in Hawaii.")
in response to determining that the expected delivery date of the item is within the travel time period performing: 
One of ordinary skill in the art would have recognized that applying the known technique of Zamer to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zamer to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate longer term (at least multi-day) travels by users to secondary locations. Further, applying longer term (at least multi-day) travels by users to secondary locations to Stevens would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of packages to users even when they are out-of-town for extended periods of time.
As discussed above, Zamer teaches in [0042], "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long.” Thus, Zamer strongly implies but does not explicitly teach the application including a natural language processing module to process user information.
However, Smith teaches using a natural language processing module to process user information accessible through the user computer (see Fig. 1 Event Model Resources and [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event.")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with Stevens and Zamer. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of 
Regarding claim 4, Stevens, Zamer and Smith teach all the limitations of claim 1 as shown above. Stevens does not teach any of the limitations in claim 4 but teaches accessing other types of user info (see [0055] “If this [activity] information is not available in the calendar or its metadata, then contact information located on the customer's system or other accessible activity information with expected timing may also be accessed with permission.”). However, Smith further teaches:
wherein the processing the user information comprises: processing messages in a message store to determine whether a message indicates travel plans to a secondary location for a travel time period (see [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…The personal planning source can be any suitable resource with information on activities, events, or meetings...an email account, a text message log…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event.")
It would have been obvious to one of ordinary skill in the art to combine this teaching of Smith with the aforementioned combination of Stevens, Zamer and Smith. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” The intelligent personal assistant of Smith would reduce instances of “customer activity information 
Regarding claim 6, Stevens, Zamer and Smith teach all the limitations of claim 1 as shown above. Stevens and Zamer do not explicitly teach using the NLP module. However, Smith teaches:
wherein the using the NLP module to determine travel plans comprises at least one of the NLP module determining that the user intends to travel to a secondary location (see [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event.")
and that the user has made purchases for travel to the secondary location (see [0050] "user flight information, including airline, flight number, departure time, and departure and arrival locations, can be automatically accessed and extracted from booking data (i.e., a personal planning data source)” and [0062]  "Any of the foregoing exemplary variations and implementation details can be applied to other forms of travel, such as travel by train, ship, or bus")
It would have been obvious to one of ordinary skill in the art to combine this teaching of Smith with the aforementioned combination of Stevens, Zamer and Smith. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” Purchases 
Regarding claim 8, Stevens, Zamer and Smith teach all the limitations of claim 1 as shown above. Stevens further teaches:
a primary attribute indicates a primary price of the item at the primary location and the secondary attribute indicates a secondary price of the item at the secondary location (see [0044] “Locker system 346 includes a location and description of any lockers available for receiving delivered packages. This includes…a cost model for usage of the lockers… Costs models for lockers may vary depending on the location.”)
Regarding claim 10 Stevens, Zamer and Smith teach all the limitations of claim 1 as shown above. Stevens further teaches:
the request for the item is from a group of users (Figure 5 element 515 and [0056] "another person besides the customer authorized by the first user may be picking up the package")
and wherein the processing user information is performed for all users in the group to determine any of the users having travel plans to secondary locations other than the primary location for a travel time period that includes an expected delivery date to the secondary location (Figure 5 element 520 and [0055] “activity information regarding the customer's address or route including expected timing during the requested day of delivery is gathered” and [0056] "similar information can be obtained about the other person such as from the other person directly or that person's system with permission.")
wherein the generated graphical elements further visually represent commands to invoke a workflow deliver the item to the secondary locations for all the users in the group. (see [0062] "The presentation of the lockers should include the time the items would be available at each location, the relative location of that locker to the customer's (or other person picking up the ordered items) address and route")
Regarding independent claim 11, Stevens teaches:
A system for providing location information for item delivery in communication with a user computer over a network (see Fig. 3 and [0034] – [0047] for system overview as well as and Fig. 2 and [0027] “Server 220 and client 240 are coupled to network 210 along with storage unit 230” server/computer system is fulfilment system, client is user computer)
comprising: a processor; (see Fig. 1, element 116 processing unit)
and a computer readable storage medium having program instructions that when executed by the processor cause operations, (see Fig. 1 elements 128 and 142 and [0023] "System memory 128 can include non-transitory computer system readable media" as well as [0024] "Program modules 142 generally carry out the functions and/or methodologies of the embodiments.")
the operations comprising: receiving a request for an item from a user of the user computer; ([0034] "An order and delivery system communicates across a network with a user system for allowing user (also referred to herein as a customer) to order products for delivery.")
determining a secondary attribute of the item associated with the secondary location; 
and generating, in a graphical user interface, graphical elements visually representing a first attribute of the primary location, the determined secondary attribute (see Fig. 4B and [0051] "The ranking of lockers is shown in window or pop-up box 450 which allows the customer to select one of the lockers for delivery…Cost differentials between the lockers may also be shown.")
and computer commands to invoke a workflow to deliver the item to at least one of the primary location and the secondary location in response to determining that the expected delivery date falls (see [0063] "when the user provides a selection, the delivery is scheduled including reserving space on the delivery vehicle on the delivery date.")
and transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface (see Fig. 3 and [0035] “User interface 310 communicates with user system 370 across network 360. User interface 310 also communicates with delivery recommendation system 320 in providing information about shipping locations to user 390” and [0048] “FIG. 4B is a diagram of a user interface for displaying and choosing from the ranked delivery locations in which various embodiments may be implemented.”)
Stevens further teaches determining a primary location for a user (see Fig. 3 element 349 Customer Preferences/History and [0046] "Customer preferences/history includes a variety of information about the user…the user may prefer that the product be delivered prior to 5 p.m. to a locker navigationally proximate to a route between the user's place of business and home. This may be a specific location such as near a grocery store or any location conveniently near the expected travel route."). Stevens further teaches that the last three paragraphs of claim 1 as taught above are performed in response to determining that the locker(s) “are identified where a delivery can occur prior to the customer being in the area of the locker” in [0058]. Stevens also includes an expected delivery date of the item to the secondary location in [0039 and [0055]. However, as Stevens is directed towards travel on a daily level, Stevens does not explicitly teach the expected delivery date of the item within the travel time period the user will be at the second location. Stevens does not teach receiving a secondary location from an application deployed at the user computer, the application including a natural language processing module to process user information accessible through the user computer. However, Zamer teaches:
receiving, from an application program deployed at the user computer over the network, a secondary location where the user will travel and a travel time period the user will be at the secondary location
wherein the application program  (see [0042] "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long. For example, the user may use another social network service to "check-in" at a hotel or restaurant. The distance between the hotel or restaurant checked-in and the typical shipping delivery address of the user is computed to determine whether the distance exceeds a threshold distance (e.g., more than 100 miles away from home). If the location of the user exceeds the threshold distance, the user may be deemed to be out of town.”)
determining whether an expected delivery date of the item to the secondary location is within the travel time period (see [0046] “a user of the marketplace application 120 places an order for an item on Monday” and [0048] "The shipping delivery location analysis module 304 determines from a travel itinerary communication to the user that the user will be in Hawaii until Sunday. Furthermore, the shipping delivery location analysis module 304 determines that it takes three days for the item to be delivered to Hawaii and two days for the item to be delivered at the default shipping delivery address (e.g., home) of the user. As such, the shipping delivery location service module 306 may suggest to the marketplace application 120 that the item be delivered at the address of the hotel where the user is staying in Hawaii. If the user were to place the order with the shipping delivery address as the address of the hotel in Hawaii, the user would receive the item on Wednesday in Hawaii.")
in response to determining that the expected delivery date of the item is within the travel time period performing: (see [0046] “a user of the marketplace application 120 places an 
One of ordinary skill in the art would have recognized that applying the known technique of Zamer to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zamer to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate longer term (at least multi-day) travels by users to secondary locations. Further, applying longer term (at least multi-day) travels by users to secondary locations to Stevens would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of packages to users even when they are out-of-town for extended periods of time.
As discussed above, Zamer teaches in [0042], "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long.” Thus, Zamer strongly implies but does not explicitly teach the application including a natural language processing module to process user information.
However, Smith teaches using a natural language processing module to process user information accessible through the user computer (see Fig. 1 Event Model Resources and [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event.")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with Stevens and Zamer. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” The intelligent personal assistant of Smith would reduce instances of “customer activity information including expected timing [being] obtained directly [from] the customer during the order process” as Stevens notes can happen in [0055].
Regarding independent claim 16, Stevens teaches:
A method implemented in a workflow fulfilment system for providing location information for item delivery in communication with a user computer over a network (see Figure 5 and [0053] - [0063] for explanation of method steps and Fig. 2 and [0027] “Server 220 and client 240 are coupled to network 210 along with storage unit 230” server/computer system is fulfilment system, client is user computer)
comprising: receiving a request for an item from a user at the user computer; ([0034] "An order and delivery system communicates across a network with a user system for allowing user (also referred to herein as a customer) to order products for delivery.")
determining a secondary attribute of the item associated with the secondary location; (see Fig 3, element 329 Value Management System and [0041] "value management 
and generating, in a graphical user interface, graphical elements visually representing a first attribute of the primary location, the determined secondary attribute (see Fig. 4B and [0051] "The ranking of lockers is shown in window or pop-up box 450 which allows the customer to select one of the lockers for delivery…Cost differentials between the lockers may also be shown.")
and computer commands to invoke a workflow to deliver the item to at least one of the primary location and the secondary location in response to determining that the expected delivery date falls (see [0063] "when the user provides a selection, the delivery is scheduled including reserving space on the delivery vehicle on the delivery date.")
and transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface (see Fig. 3 and [0035] “User interface 310 communicates with user system 370 across network 360. User interface 310 also communicates with delivery recommendation system 320 in providing information about shipping locations to user 390” and [0048] “FIG. 4B is a diagram of a user interface for displaying and choosing from the ranked delivery locations in which various embodiments may be implemented.”)
Stevens further teaches determining a primary location for a user (see Fig. 3 element 349 Customer Preferences/History and [0046] "Customer preferences/history includes a variety of information about the user…the user may prefer that the product be delivered prior to 5 p.m. to a locker navigationally proximate to a route between the user's place of business and home. includes an expected delivery date of the item to the secondary location in [0039 and [0055]. However, as Stevens is directed towards travel on a daily level, Stevens does not explicitly teach the expected delivery date of the item within the travel time period the user will be at the second location. Stevens does not teach receiving a secondary location from an application deployed at the user computer, the application including a natural language processing module to process user information accessible through the user computer. However, Zamer teaches:
receiving, from an application program deployed at the user computer over the network, a secondary location where the user will travel and a travel time period the user will be at the secondary location (see [0016] "The one or more clients may include users that utilize the network system 100 and, more specifically, the marketplace application 120 and the universal address service application 122, to exchange data over the network 104" as well as [0038] "The universal address service application 122 may include a shipping delivery location data mining module 302, a shipping delivery location analysis module 304" and [0039] “The shipping delivery data may include, for example, a history of shipping delivery addresses with corresponding shipping delivery dates of the user, social network data related to the user (related to the marketplace application 120 and to a third party social network application outside the marketplace application 120), geographic location data (e.g., GPS location data) of a mobile device of the user, and communication data (e.g., emails, text, messages) to or from the user” and [0042] "The 
wherein the application program  (see [0042] "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long. For example, the user may use another social network service to "check-in" at a hotel or restaurant. The distance between the hotel or restaurant checked-in and the typical shipping delivery address of the user is computed to determine whether the distance exceeds a threshold distance (e.g., more than 100 miles away from home). If the location of the user exceeds the threshold distance, the user may be deemed to be out of town.”)
determining whether an expected delivery date of the item to the secondary location is within the travel time period (see [0046] “a user of the marketplace application 120 places an order for an item on Monday” and [0048] "The shipping delivery location analysis module 304 determines from a travel itinerary communication to the user that the user will be in Hawaii until Sunday. Furthermore, the shipping delivery location analysis module 304 determines that it takes three days for the item to be delivered to Hawaii and two days for the item to be delivered at the default shipping delivery address (e.g., home) of the user. As such, the shipping delivery location service module 306 may suggest to the marketplace application 120 that the item be delivered at the address of the hotel where the user is staying in Hawaii. If the user were to place the order with the 
in response to determining that the expected delivery date of the item is within the travel time period performing: (see [0046] “a user of the marketplace application 120 places an order for an item on Monday. The shipping delivery location analysis module 304 determines that the estimated delivery date is Thursday. The shipping delivery location analysis module 304 then determines the predicted shipping delivery address for the user on Thursday” and [0047] “it may be determined from the data obtained with the shipping delivery location data mining module 302 that the geographic location of the user, at the time of the order, is more than 100 miles away from his default shipping delivery address (e.g., his home). However, the shipping delivery location data mining module 302 may also determine that the user will be back home Wednesday” show that suggesting shipping location is not performed if it is determined that the expected delivery date of the item is not within the travel time period and above [0048] citation shows that the suggestion of a secondary ship location is done in response to determining the expected delivery date falls within the travel time period.)
One of ordinary skill in the art would have recognized that applying the known technique of Zamer to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zamer to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate longer term (at least multi-day) travels by users to secondary locations. Further, applying longer term (at least multi-day) travels by users to secondary locations to Stevens would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of packages to users even when they are out-of-town for extended periods of time.
As discussed above, Zamer teaches in [0042], "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long.” Thus, Zamer strongly implies but does not explicitly teach the application including a natural language processing module to process user information.
However, Smith teaches using a natural language processing module to process user information accessible through the user computer (see Fig. 1 Event Model Resources and [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event.")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with Stevens and Zamer. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” The intelligent personal assistant of Smith would reduce instances of “customer activity information including expected timing [being] obtained directly [from] the customer during the order process” as Stevens notes can happen in [0055].
Regarding claims 3, 12 and 17, Stevens, Zamer and Smith teach all the limitations of claim 1 (on which claim 3 depends), claim 11 (on which claim 12 depends), and claim 16 (on which claim 17 depends) as shown above. Stevens further teaches:
wherein the processing the user information comprises: processing calendar events in a calendar database to determine whether a calendar event at a future date indicates user travel plans to a secondary location; (see Fig. 3 element 324 Time Management System 
and determining the travel time period from a time range of the calendar event indicating the user travel plans to the secondary location in response to determining the calendar event indicating the user will be travelling to the secondary location. (see Fig. 3 element 324 Time Management System and [0055] “The customer's route with expected timing can be generated from this activity information by a time management system with a route management system.”)
Regarding claims 5, 13 and 18, Stevens, Zamer and Smith teach all the limitations of claim 1 (on which claim 5 depends), claim 11 (on which claim 13 depends), and claim 16 (on which claim 18 depends) as shown above. Stevens does not teach any of the limitations in claims 5, 13 and 18, but teaches accessing other types of user info (see [0055] “If this [activity] information is not available in the calendar or its metadata, then contact information located on the customer's system or other accessible activity information with expected timing may also be accessed with permission.”). However, Smith teaches:
wherein a browser history has information on data sent from a website and stored in a user computer while the user is browsing Internet web sites (see [0018] "The application can also push content based on events planned in a personal planning data source (e.g., ... account on a booking website, social network event" and [0050] "user flight information, including airline, flight number, departure time, and departure and arrival locations, can be automatically accessed and extracted from booking data (i.e., a 
wherein the processing the user information comprises: processing the browser history to determine whether the browser history indicates travel plans to a secondary location for a travel time period. (see [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event.")
It would have been obvious to one of ordinary skill in the art to combine this teaching of Smith with the aforementioned combination of Stevens, Zamer and Smith. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” The intelligent personal assistant of Smith would reduce instances of “customer activity information including expected timing [being] obtained directly [from] the customer during the order process” as Stevens notes can happen in [0055] and instead allow Stevens to access additional activity besides just calendar info.
Regarding claims 9, 15 and 20, Stevens, Zamer and Smith teach all the limitations of claim 1 (on which claim 9 depends), claim 11 (on which claim 15 depends), and claim 16 (on which claim 20 depends) as shown above. Stevens further teaches:
the processing the user information and the determining the secondary attribute are performed to determine all secondary locations other than the primary location for travel time periods that include an expected delivery date to the secondary location (see Figure 4A secondary locations L1-L12 and [0035] "Delivery recommendation system 320 also utilizes databases 340 to provide optimized deliver locations through user interface 310, including offering multiple delivery locations" and [0057] “relevant warehouse and delivery vehicle information is obtained and selected for identifying possible lockers for delivery of the ordered items”)
wherein the generating the graphical elements further generates graphical elements representing computer commands to invoke workflows to deliver the item to the secondary locations. (see Figure 4B and [0051] "The ranking of lockers is shown in window or pop-up box 450 which allows the customer to select one of the lockers for delivery" and [0066] “the customer may select multiple lockers for delivering the ordered items.”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Zamer and Smith, further in view of Ward et al. (U.S. Patent No. 8,554,694, hereafter known as Ward).
Stevens, Zamer and Smith teach all the limitations of claim 1 above. Stevens further teaches the user specifying a delivery date (see [0039] “…delivery constraints of the user in placing the order (e.g. the user requested next day delivery)” and [0053] “In a first step 500, an order of products selected by a customer with a requested delivery date or dates has been obtained”). Stevens and Smith do not teach either of the limitations of claim 2. However, Zamer further teaches:
the expected delivery date comprises one of: the expected delivery date based on the user selecting to ship the item to the secondary location at a current time (see [0048] “For example, a user places an order with the marketplace application 120 while on vacation in Hawaii on Monday. The shipping delivery location analysis module 304 determines from a travel itinerary communication to the user that the user will be in 
Zamer further teaches the user selecting to hold delivery of an item in mid-shipment until a future date in [0052] (“The request to place the hold may include more specific information such as holding the item for delivery until a specific date (e.g., Monday when the user is back home)”), but Stevens, Zamer and Smith do not explicitly teach the user selecting to ship the secondary location at a future date and time. However, Ward teaches:
and the expected delivery date based on the user selecting to ship the item to the secondary location at a future date and time. (see col. 20 lines 22-25 “a subscriber may be allowed to order items and select when the items are to be shipped…rather than…having the items shipped when ordered”)
It would be obvious to one of ordinary skill in the art to combine the teachings of Ward with the combination of Stevens, Zamer and Smith. 	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user selecting shipping dates in Ward for the user selecting delivery dates in the combination of Stevens, Zamer and Smith. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Zamer and Smith, further in view of Tibbs et al. (U.S. Pre-Grant Publication No. 2014/0222711, hereafter known as Tibbs).
Regarding claims 7, 14 and 19, Stevens, Zamer and Smith teach all the limitations of claim 1 (on which claim 7 depends), claim 11 (on which claim 14 depends), and claim 16 (on which claim 19 depends) as shown above. Stevens further teaches:
determining whether the item is unavailable to ship to the primary location; (see [0046] "Customer preferences/history includes a variety of information about the user…the user may prefer that the product be delivered prior to 5 p.m. to a locker navigationally proximate to a route between the user's place of business and home. This may be a specific location...” as well as [0043] "Product/package characteristics…include any shipping characteristics and storage requirements of a product and its packaging that could affect delivery and locker choice. These shipping characteristics can include ...value environmental concerns (e.g., temperature or protected from rain)" and [0052] "certain lockers may not meet delivery requirements such as climate controlled... As a result, those lockers would be excluded from the choices provided to the customer.")
and determining the item is available to ship to the secondary location  (see [0058] "Then in step 540, any lockers that don't meet the storage requirements of the ordered items are eliminated." and [0059] "In step 545, it is determined whether there are any lockers remaining for consideration." and [0060] "If there are lockers remaining for consideration in step 545, then in step 560 the lockers are ranked...")
wherein determining the secondary attribute and the generating the graphical user interface are performed in response to determining that the item is unavailable to ship to the primary location and available to ship to the secondary location.
Stevens teaches that the computer program product determines if the item is available to ship to the secondary location regardless if the item is available to ship to the primary location or not (see 112(a) section above for Examiner’s interpretation of “in response to determining that the item is unavailable to ship to the secondary location”), and therefore does not teach the limitation that secondary location availability is determined in response to determining the primary location is unavailable. However, Tibbs teaches:
determining the item is available to ship to the secondary location in response to determining that the item is unavailable to ship to the secondary location (see Fig. 3 and [0030] “the system begins, at Step 310, by receiving an indication that delivery of one or more parcels is not possible at a primary delivery location” as well as [0031] “The system continues, at Step 320, by retrieving alternate delivery location information for the one or more parcels. In various embodiments, alternate delivery location information includes the following: (1) alternate delivery location availability information” and [0035] “In particular embodiments, the one or more alternate delivery locations may include…stand-alone kiosks… Other alternate delivery locations may be unable to store particular parcels that require special handling (e.g., refrigeration or other temperature storing requirements).”)
One of ordinary skill in the art would have recognized that applying the known technique of Tibbs to the combination of Stevens, Zamer and Smith would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tibbs to the teaching of the combination of Stevens, Zamer and Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining secondary delivery location availability in response to determining the unavailability of the primary delivery location. Further, applying determining secondary delivery location availability in response to determining the unavailability of the primary delivery location to the combination of Stevens, Zamer and Smith would have .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                    

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
March 16, 2021